Judgment of Supreme Court reversed and judgment of Buffalo City Court affirmed, with costs. Held, that the plaintiff did not make out a case to recover a penalty under subdivision 7 of section 49 of the Public Service Commissions Law,* because the subdivision applies only to a street surface railroad entering into a contract with another such corporation as provided in section 78 of the Railroad Law (now section 148 of the Railroad Law)† and only to railroads wholly within the limits of any one incorporated city or village. The complaint does not allege, and there is no evidence to bring the case within the provisions of this subdivision respecting the operation of the railroad under any such contract. All concurred.

 Consol. Laws, chap. 48 (Laws of 1910, chap. 480), § 49, subd. 7.— [Rep.


 Gen. Laws, chap. 39 (Laws of 1890, chap. 565), § 78, as amd. by Laws of 1905, chap. 695; now Consol. Laws, chap. 49 (Laws of 1910, chap. 481), § 148.—[Rep.